Title: From George Washington to Anne Steptoe Washington, 30 September 1775
From: Washington, George
To: Washington, Anne Steptoe

 

My dear Madam,
[Cambridge, 30 September 1775]

The testimony of regard, which you were pleased to annex to my Brothers Letter of the 7th Instt filled me with grateful pleasure—may every Blessing which Heaven can bestow light on you, and yours, is the sincere wish of your Affecte Brother

Go: Washington


Please to present my best respects to the good Families at Fairfield, & other friends—I have given leave to one of the Tabs to return home.


G. W——n
